100DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 12/28/2020.
Claims 1, 7, 8, 10, 11, 12, 14, 15 have been amended.
Claims 2, 6, 9, 13 have been canceled.
Claims 1, 3-5, 7-8, 10-12, and 14-15 have been examined and are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application (Korean Patent Application No. 10-2019-0079170) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8, 10-12, 14 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claim 8 has been amended to recite the following:

    PNG
    media_image1.png
    105
    728
    media_image1.png
    Greyscale

Respectfully, as amended, the claim is not clear; i.e. it is not clear what the following underlined passage is intended to mean: “generating advertisement time slot information, which is information on the advertisement time slot determined receiving the driving information and determining the advertisement time slot”. It appears the claim draftsman has omitted a necessary part of speech, e.g. a coordinating conjunction, which may lend clarity to the intended relationship between the terms “determined” and “receiving”. For purpose of compact prosecution, the Examiner interprets the limitation as follows: generating advertisement time slot information, which is information on the advertisement time slot, wherein such advertisement time slot information is determined after receiving the driving information and determining the advertisement time slot. 
Nonetheless, clarification and correction is required.
Dependent claims 10-12 and 14 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Interpretation
Claim 15 as amended recites in part the following (a similar feature as that noted supra for claim 8):

    PNG
    media_image2.png
    87
    797
    media_image2.png
    Greyscale

The term “by” is interpreted to impart the following meaning: “wherein such advertisement time slot information is determined after receiving the driving information and determining the advertisement time slot”.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-8, 10-12, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1, 3-5, 7-8, 10-12, and 14-15 are directed towards a process, machine, or manufacture. 
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per independent claim 15 (exemplary of claims 1 and 8): 
determining an advertisement time slot based on the driving information; wherein determining the advertisement time slot comprises: determining an interval as a first candidate time slot when the interval is determined as an interval during which driving information related guidance according to a driving route of the vehicle is not being outputted, based on the driving information; 
determining an interval in the first candidate time slot that overlaps with an advertisement insertion interval in the content as the advertisement time slot
generating advertisement time slot information, which is information on the advertisement time slot determined by receiving the driving information and determining an advertisement time slot; 
receiving advertisement information assigned to the advertisement time slot from the advertisement server; and 
outputting the received advertisement information during the advertisement time slot to which the received advertisement information is assigned. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the steps, as drafted, are simply implementation of a long-held business decision in the context of advertisements served to a vehicle equipped with navigation – i.e. to serve [output] an advertisement [advertisement information] assigned to a determined ad time slot where the method of determining the ad time slot is not technical in nature but instead is a business decision to select an ad time slot which does not interfere with an output of “…driving information related guidance according to a driving route of the vehicle…”. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “link” the idea to the field of advertising within the context of vehicles equipped with navigation, and “apply” the business decision using generic server and computer; e.g. receiving ad [advertisement information] from the advertisement server, and extra-solution activity such as receive and transmit data in generic ways. The claimed computer components are recited at a high level of generality and are not the core of the invention nor are the steps which are directed towards sending and receiving or transmitting data. Simply implementing the abstract idea on a generic computer-server infrastructure is not a practical application of the abstract idea. 
The additional limitations recited in the independent claims are as follows: “storing content in a form of at least one of an image or a sound; receiving driving information from the vehicle device; 63Docket 3120-3021transmitting the advertisement time slot information to the advertisement server; and receiving the content from the storage.”
However, as alluded to supra these steps do not present a technical solution to a technical problem. Instead, these steps either merely serve to “ling” the idea to a technical field, “apply” the idea using generic computer components, or are “extra-solution activity” and data-gathering steps – e.g. Applicant’s invention is not a novel or new technique for storing content, receiving driving information, transmitting ad time slot information, nor receiving content which has been stored. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional limitations. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claims 3 and 10 recites features directed towards the following: “wherein the controller is further configured to determine an interval as the advertisement time slot when the interval is determined as an interval during which the vehicle is in an autonomous driving mode, based on the driving information. …” However, there is no technical solution presented here. Instead, this is part of the abstract idea – i.e. the business decision to advertise during a time period when the driver does not have to divide his attention between the duties of driving and consuming the advertisement and then subsequently implementing this decision within the technological environment of autonomous vehicles; i.e. an autonomous driving mode is a proxy for a time period when the driver does not have to divide his attention between the duties of driving and consuming the advertisement. As such, it is not significantly more than already identified abstract idea. Claims 4-5, 7, 11-12, and 14 are similar to those of claims 3 and 10 and as such are also not significantly more than already identified abstract idea.
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims amount to no more than mere instructions to “link” the exception to a field of use, “apply” the exception using generic computer components (i.e. a server, etc…), and gather data (i.e. storing, receiving, and transmitting data) which do not integrate the method of organizing human activity into a practical application.  The same analysis applies here in 2B, i.e., mere instructions to either link or apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to link or apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.   

Claims 1, 3-4, 7-8, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as obvious over Jaegal et al. (U.S. 2018/0014182 A1; hereinafter, "Jaegal”) in view of Okamoto et al. (U.S. 2005/0093719 A1; hereinafter, "Okamoto”).

Claims 1, 8, 15: (Currently amended)
Pertaining to claims 1, 8, 15 (exemplified in the limitations of claim 1), as shown Jaegal teaches the following:
An apparatus for setting an advertisement time slot, the apparatus transmitting and receiving data in connection with a vehicle device which provides driving information up to a destination of a vehicle and an advertisement server (Jaegal, see at least Fig. 1A and associated disclosure, e.g. [0056]), and comprising: 
a communicator configured to communicate with the advertisement server (Jaegal, see at least Fig. 1A “Wireless communication unit 110”); 
an output unit configured to output at least one of an image or a sound (Jaegal, see at least Fig. 1A “output unit 150” with “display unit”, “audio output module”, and “optical output module”);
a storage configured to store content in a form of at least one of an image or a sound (Jaegal, see at least Fig. 1a memory 170 attached via controller to “audio ouput module 152”; see also at least [0094] e.g.: “…The memory 170 may include one or more types of storage mediums…”; and not at least [0234]-[0236]);
a controller (Jaegal, see at least Fig. 1A “Controller”) configured to: 
receive driving information from the vehicle device (Jaegal, see at least Fig. 4 “S420” and at least [0206]: “Transmit Driving Information”, e.g. “The vehicle 200 transmits driving information sensed or generated by the vehicle 200 to the terminal 100 periodically or occasionally. Whenever driving information is generated, the vehicle 200 may transmit the driving information to the terminal 100 in real time…”), 
determine an advertisement time slot based on the driving information, ”), and 
generate advertisement time slot information, which is information on the determined advertisement time slot [claims 8, 15] by receiving the driving information and determining the advertisement time slot (Jaegal, see at least [0206], [0217], [0230], and [0240]-[0242] e.g.: “…the vehicle 200 may transmit only driving state thereof and the terminal 100 may determine a driving state of the vehicle 200 [ad time slot information] on the basis of the transmitted driving information.... the terminal 100 may selectively transmit a home screen page for manual driving or a home screen page for autonomous driving to the vehicle 200 according to a driving state of the vehicle 200...” and per at least [0240]-[0242], teaching e.g.: “…The graphic object [advertisement] is not displayed in the manual driving state so that the driver is not distracted, and is displayed in the autonomous driving state [advertisement time slot]…”; Jaegal’s “autonomous driving state” is taught as being a time for displaying graphic objects such as “advertisements” – therefore, applicant’s “advertisement time slot” reads on Jaegal’s determined time for presenting an advertisement during Jaegal’s identified “autonomous driving state”; the driving state of “autonomous driving state” is determined after receiving “driving state of vehicle 200” and “driving information) 
wherein the communicator is further configured to [:]
transmit the advertisement time slot information generated by the controller to the advertisement server (Jaegal, see at least [0169]-[0170], teaching e.g.: “…In addition, the driving information may include driving mode information indicating a driving mode (or a driving state) of the vehicle. The driving mode includes an autonomous driving mode and a manual driving mode.”; as noted supra, per at least [0206] driving information is transmitted to the terminal [server] and this information as noted supra includes “driving mode/state” such as “autonomous driving state” [ad time slot info] and therefore the driving state is also transmitted to the terminal [server]), and 
receive advertisement information assigned to the advertisement time slot from the advertisement server (Jaegal, see at least [0234]-[0235] and [0240]-[242], teaching, e.g.: “…audio and video may be played through a music play application… the music play application is the terminal [server]… video corresponding to played audio may be displayed or a graphic object linked to video may be included… the vehicle execution screen for autonomous driving includes a graphic object linked to a video that can be played… The video may be an advertisement video… The graphic object is not displayed in the manual driving state so that the driver is not distracted, and is displayed in the autonomous driving state [assigned ad time slot]…”), and 
wherein the controller is further configured to:
cause the output unit to output the received advertisement information during the advertisement time slot to which the received advertisement information is assigned. (Jaegal, see at least [0234]-[0235] and [0240]-[242], e.g.: “…The graphic object is not displayed in the manual driving state so that the driver is not distracted, and is displayed in the autonomous driving state [assigned ad time slot]…”)
Although Jaegal teaches the above limitations and teaches, e.g. at [0197], “a vehicle execution screen follows traffic regulations, the driver may use functions of the terminal 100, while promoting safety…”, and per at least [0220]-[0225] discusses driving modes/states in which advertisements may be presented or restricted according to regulations for safety of the driver, Jaegal may not explicitly teach the below nuances. However, regarding these features Jaegal in view of Okamoto teaches the following: 
wherein the apparatus is configured to determine an interval as a first candidate time slot when the interval is determined as an interval during which driving information related guidance according to a driving route of the62Docket 3120-3021 vehicle is not being outputted, based on the driving information (Okamoto, see at least Fig. 6, related disclosure, as well as at least [0014]-[0019] and [0071]-[0080] teaching system setting menu where ads may be displayed when Navi system is off and prohibited from being displayed when Navi display is on; therefore whether explicit or not, it would be obvious to try determining time slots when Navi display is off [not being outputted] as candidate advertising time slots because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).
receive the content from the storage, and determine an interval in the first candidate time slot that overlaps with an advertisement insertion interval in the content as the advertisement time slot. (Okamoto, see at least Figs. 6 and 11 related disclosures, as well as at least [0014]-[0019] and [0071]-[0080] e.g. “time slot” and “…The time slot [advertisement insertion interval in the content] is also set as a display condition and, when it is determined that the current time [an interval in the first candidate time slot] is in [i.e. overlaps] the time slot [advertisement insertion interval in the content], the advertisement is displayed…”).
Therefore, the Examiner understands that the limitation in question is merely applying known techniques of Okamoto which is applicable to a known base device/method of Jaegal to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the system settings techniques of Okamoto to the device/method of Jaegal because Jaegal and Okamoto are analogous art in the same field of endeavor (in-vehicle advertising) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 3, 10: (original / amended)
Jaegal/Okamoto teaches the limitations upon which this claim depends. Furthermore, Jaegal teaches the following:
…wherein the controller is further configured to determine an interval as the advertisement time slot when the interval is determined as an interval during which the vehicle is in an autonomous driving mode, based on the driving information (Jaegal, see at least [0169]-[0170], teaching e.g.: “…In addition, the driving information may include driving mode information indicating a driving mode (or a driving state) of the vehicle. The driving mode includes an autonomous driving mode and a manual driving mode.”; as noted supra, per at least [0206] driving information is transmitted to the terminal [server] and this information as noted includes “driving mode/state” [ad time slot info] and this is also therefore transmitted to the terminal [server]; per [0242] also noted supra, “…The graphic object [advertisement] is not displayed in the manual driving state so that the driver is not distracted, and is displayed in the autonomous driving state….”)

Claims 4, 11:  (original / amended)
Jaegal/Okamoto teaches the above limitations and Jaegal, see at least [0261]-[0262], teaches e.g.: “…A road in which autonomous driving is permitted and a road in which autonomous driving is not permitted may be classified according to regulations. Such a classification may be made on the basis of GPS information included in a map…”, Jaegal may not explicitly teach the below nuanced feature. The difference between the prior art of Jaegal and the limitation in question is that Jaegal may not explicitly teach that his “regulations” permitting his “autonomous mode” is that the vehicle is in a straight driving mode. However, regarding this feature Jaegal in view of Okamoto teaches the following:
…determining an interval during which the vehicle is in a straight driving mode as the advertisement time slot, based on the driving information (Okamoto, see at least [0017], teaching: “…the on-vehicle information provision apparatus further comprises a first display prohibition device that prohibits the advertisement from being displayed except when the vehicle is stopped or moving in a straight line…”)
Therefore, because Jaegal does teach his regulations may relate to “a road in which autonomous driving is permitted” and “may be based on GPS information included in a map”, the Examiner finds that “a straight road” mode is merely a technique of Okamoto applicable to Jaegal’s known device/method and also an obvious choice to try as a type of Jaegal’s “road in which autonomous driving is permitted” and hence would be obvious to try as a scenario for his “autonomous driving mode” because per MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious, and second because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try”. Furthermore, per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings or to combine reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claims 7, 14: (currently amended)
Jaegal/Okamoto teaches the limitations upon which this claim depends. Furthermore, Jaegal teaches the following:
…wherein the storage is further configured to store a plurality of content in a form of at least one of an image or a sound (Jaegal, see at least [0004] e.g.: “mobile terminals have been configured to receive broadcast and multicast signals which permit viewing of content such as videos and television programs”), 
Although Jaegal teaches the above limitations and teaches, e.g. at [0197], “a vehicle execution screen follows traffic regulations, the driver may use functions of the terminal 100, while promoting safety…”, he may not explicitly teach the below nuance. However, regarding this feature Jaegal in view of Okamoto teaches the following: 
wherein the apparatus is further configured to determine an interval as a second candidate time slot when the interval is determined as an interval during which the driving information related guidance according to the driving route of the vehicle is not being outputted, based on the driving information (Okamoto, see at least Fig. 6, related disclosure, as well as at least [0014]-[0019] and [0071]-[0080] teaching system setting menu where ads may be displayed when Navi system is off and prohibited from being displayed when Navi display is on; therefore whether explicit or not, it would be obvious to try determining time slots when Navi display is off as candidate advertising time slots because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)[;]
receive the plurality of content from the storage, and determine an interval in the second candidate time slot that overlaps with an interval before a start of a next item of content after one item of content among the plurality of content ends as the advertisement time slot (Okamoto, see at least Figs. 6 and 11 related disclosures, as well as at least [0014]-[0019] and [0071]-[0080] e.g. “time slot” and “…The time slot is also set as a display condition and, when it is determined that the current time is in the time slot, the advertisement is displayed…”; the time slot may be before a start of a next item of content after one item of content among the plurality of content ends. Therefore, whether explicit or not the examiner finds that this limitation would be obvious to try as a type of time slot given known system with multiple content items because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
Therefore, the Examiner understands that the limitation in question is merely applying known techniques of Okamoto which is applicable to a known base device/method of Jaegal to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the system settings techniques of Okamoto to the device/method of Jaegal because Jaegal and Okamoto are analogous art in the same field of endeavor (in-vehicle advertising) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 5, 12 are rejected under 35 U.S.C. 103 as obvious over Jaegal in view of Okamoto in view of Watanabee et al. (JP2005077193A; hereinafter, "Watanabe”).

Claims 5, 12: (original / amended)
Although Jaegal/Okamoto teaches the limitations upon which this claim depends and Jaegal teaches, see at least [0191], that “On the basis of driving information received from the vehicle, the terminal [server] may determine whether the vehicle is stopped, and may perform different controlling according to whether the vehicle is stopped…” and per [0261]-[0262], e.g.: “…A road in which autonomous driving is permitted and a road in which autonomous driving is not permitted may be classified according to regulations. Such a classification may be made on the basis of GPS information included in a map…”, he may not explicitly teach the full nuance as recited below. However, regarding this feature, Jaegal in view of Watanabee teaches the following:
…wherein the controller is further configured to determine an interval as the advertisement time slot when the interval is determined as an interval during which the vehicle is in a traffic signal waiting mode, based on the driving information (Watanabee, see at least Abstract - Solution: teaching, e.g.: “…In the method, signal states of traffic lights 2a-2d are delivered along with advertisement information from the hot spot 3 to an on-vehicle device, and the on-vehicle device judges whether or not displaying the information results in danger, based on the delivered signal states of the traffic lights and driving conditions of vehicles 4a-4d.  The information is not displayed if a dangerous state is judged, and the information is displayed unless the dangerous state is judged...”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Watanabee (detecting traffic light state and displaying advertisement if displaying does not result in danger) which is a technique applicable to a known base device/method of Jaegal (already directed towards controlling functions of a vehicle depending on whether vehicle is detected as stopped, e.g. as occurs at a traffic signal, and also teaching displaying advertisements within vehicles during various identified vehicle states permitting autonomous driving mode) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try Watanabe’s “signal state of traffic lights and driving conditions” as a stopped state scenario permitting Jaegal’s autonomous driving state/mode as the basis for determining whether to display advertising or not, e.g. if the state of the vehicle is determined to be stopped at a traffic light and the traffic light state is determined to not result in danger [e.g. a waiting mode], then autonomous mode may be permitted so that the controller may display advertising [when the interval is determined as an interval during which the vehicle is in a traffic signal waiting mode, based on the driving information] because Jaegal and Watanabee are analogous art in the same field of endeavor (advertising to operators of vehicles in various identified driving states) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant canceled claims 2, 6, 9, 13 and amended claims 1, 7, 8, 10, 11, 12, 14, 15 on 12/28/2020. Applicant's arguments (hereinafter “Remarks”) also filed 12/28/2020, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101, 112, and 103 rejections with Jaegal in view of Okamoto.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622